Citation Nr: 0621213	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for respiratory 
disability.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a testicular 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by ear wax build-up.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1974 
to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).  The 
veteran testified at a personal hearing before the Board in 
December 2005.

Additional medical records dated from November 2002 to 
November 2005 were added to the file after the most recent 
Supplemental Statement of the Case along with a written 
waiver of RO consideration of that evidence, received by VA 
at the veteran's personal hearing in December 2005.  See 
38 C.F.R. § 20.1304 (2005).

Based on the decision herein, the issues of entitlement to 
service connection for a testicular disability, a respiratory 
disorder, and for gastroesophageal reflux disease (GERD) are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  There is no current medical evidence of a chronic 
cervical spine disability due to service.  

2.  There is no current medical evidence of chronic tinea 
pedis due to service.

3.  Service connection for a skin disorder, a testicular 
disorder, a low back disorder, a right shoulder disorder, and 
a disorder manifested by ear wax build-up was denied by an 
unappealed rating decision in April 1995.  

4.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service connection 
for a testicular disorder has been received since the April 
1995 rating decision.

5.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claims of service 
connection for skin disability, low back disability, right 
shoulder disability, and a disability manifested by ear wax 
build-up has not been received since the April 1995 rating 
decision.   


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tinea pedis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Evidence submitted to reopen a claim of entitlement to 
service connection for a testicular disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2005).

4.  Evidence submitted to reopen a claim of entitlement to 
service connection for a skin disorder, a low back 
disability, a right shoulder disability, and a disability 
manifested by ear wax build-up is not new and material, and 
therefore, the claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issues on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection and to reopen a claim based 
on new and material evidence.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get additional evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  No additional private medical 
records were subsequently added to the claims file.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The February 2004 
letter stated "[s]end us any medical reports you have."  
The duty to notify the veteran of necessary evidence and 
of responsibility for obtaining or presenting that 
evidence has been fulfilled.  There is no indication that 
additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folders with respect to the issues 
decided herein.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his service connection claims was granted or that a 
disability rating and effective date would be assigned if new 
and material evidence was found and any of his new and 
material evidence claims was granted.  However, as the 
veteran's claims for service connection for cervical spine 
and tinea pedis and his attempt to reopen claims for service 
connection for skin disability, low back disability, right 
shoulder disability, and a disability manifested by ear wax 
build-up are being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Although a medical examination was not conducted with 
respect to the issues of entitlement to service connection 
for cervical spine disability and tinea pedis, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the issues of entitlement to 
service connection for cervical spine disability and tinea 
pedis.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on each issue.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the Board in December 2005.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, 
in the case of arthritis, service connection may be granted 
if such disease is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contends that he currently has a cervical spine 
disability and tinea pedis that began in service.  


The veteran's service medical records reveal that he had 
right trapezius strain in March 1978, and tinea pedis was 
diagnosed in March 1983.  However, there were no subsequent 
findings of cervical spine disability or tinea pedis in 
service, including on retirement examination in April 1994, 
when the veteran's neck and feet were reported to be normal.  
Moreover, there is no post-service diagnosis of either a 
cervical spine disability or tinea pedis.  

Although the veteran testified in support of his claims at a 
personal hearing before the Board in December 2005, and there 
is a statement on file in support of the claim from the 
veteran's wife, lay persons, such as the veteran and his 
wife, are not competent to comment on medical matters such as 
the diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is 
no current medical evidence of a cervical spine disorder and 
tinea pedis, the preponderance of the evidence is against the 
veteran's claims for service connection for cervical spine 
disability and tinea pedis, and the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

New And Material Evidence Claims

Law And Regulations

In general, Board decisions and unappealed rating 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R.  §§ 20.1100, 20.1103.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 


38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claims after August 2001, the current version of the 
law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Factual Background

The issues of entitlement to service connection for skin 
disability, testicular disability, low back disability, right 
shoulder disability, and a disability manifested by ear wax 
build-up were originally denied by rating decision in April 
1995 on the basis that the evidence did not show that any 
chronic disability that was incurred in service.  

(i) Previously Considered Evidence

Evidence on file at the time of the April 1995 RO decision 
consisted of the veteran's service medical records.  

(ii) Evidence Received Since April 1995 

Evidence received since April 1995 consists of VA records 
dated from December 1996 to March 2004, MACH Family Health 
Center and Montcrief Army Community Hospital records dated 
from November 2002 to November 2005, a statement from the 
veteran's wife received by VA in March 2004, and a transcript 
of the veteran's December 2005 personal hearing before the 
Board.  

Analysis

Skin and Right Shoulder Disabilities

As discussed above, in order for the veteran's claims to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence of a chronic skin and right shoulder 
disability.  

The veteran's service medical records reveal skin problems 
from 1976 to 1993 that included dermatitis, eczema, 
pseudofolliculitis barbae, and tinea cruris.  Muscle 
strain of the right trapezius was diagnosed in March 1978.  
The veteran's skin and upper extremities were normal on 
retirement evaluation in April 1994.

The pertinent evidence received by VA since April 1995 does 
not include any current medical evidence of a post-service 
chronic skin or right shoulder disorder.  Therefore, the 
Board finds that the evidence submitted since the April 1994 
RO decision does not raise a reasonable possibility of 
substantiating either claim.  38 C.F.R. § 3.156; see also 
Brammer, 3 Vet. App. at 225.  Consequently, the veteran's 
claims for service connection for a skin and a right shoulder 
disorder may not be reopened.  



Testicular Disability

Service connection for testicular disability was denied by 
the RO in April 1995 because it was determined that the 
veteran's testicular complaints in service were temporary 
rather than chronic.  

The veteran's service medical records reveal that he 
complained of testicular pain in June 1989 and May 1992.  
Epididymitis was diagnosed in June 1989 and was suspected in 
May 1992.  No disability was reported on retirement 
evaluation in April 1994.  However, right epididymitis due to 
trauma was diagnosed in October 2004.  This medical opinion 
is new and material evidence with respect to the issue of 
service connection for testicular disability because such 
evidence demonstrates a diagnosis of epididymitis in service 
and a current diagnosis of epididymitis.  The veteran 
testified that the symptoms of this disorder have been 
present since service.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration, and it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the veteran's claim of entitlement to 
service connection for testicle disability is reopened.

Low Back Disorder

The veteran complained of low back pain in September 1975 and 
possible muscle strain was diagnosed; x-rays in May 1981 were 
considered normal.  There were also complaints of low back 
pain in March, April, and June 1994 without diagnosis.  The 
veteran's spine was normal on retirement examination in April 
1994.  The initial post-service complaints of low back 
disorder were not until March 2003, when he complained of a 
two week history of back pain.  Lumbago was diagnosed in 
November 2005.  As a low back disorder was not shown in 
service, there is a gap of almost nine years between service 
separation and his post-service low back complaints, and 
because the veteran reported in March 2003 that his low back 
complaints were of recent origin, the Board concludes that 
the additional evidence received since the April 1995 rating 
decision does not provide evidence of a chronic low back 
disorder that is related to his military service.  Therefore, 
this evidence does not raise a reasonable possibility of 
substantiating the claim and the claim cannot be reopened.

Disability Manifested By Ear Wax Build-up

The service medical records show wax build-up in the 
veteran's ears beginning in September 1982, with a diagnosis 
of possible otitis media in December 1988.  An audiological 
evaluation in May 1993 was within normal limits.  The 
veteran's ears were normal on retirement evaluation in April 
1994.  Post-service medical records reveal that the veteran's 
right ear canal was occluded with wax in January 1998.  

The medical evidence since April 1995 does not suggest that 
the veteran's ear wax build-up constitutes or is a 
manifestation, by itself, of a chronic disability.  In the 
absence of competent evidence suggesting that the veteran's 
ear wax build-up constitutes the manifestation of a chronic 
disability, the Board has no basis on which to consider the 
veteran's ear wax build-up as more than a medical finding or 
symptom.  It is well understood that symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The evidence received by VA since April 1995 does not show a 
chronic disability manifested by ear wax build-up and does 
not contain a nexus opinion in support of the claim.  
Consequently, the Board finds that the evidence submitted 
since the April 1995 RO rating decision does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the veteran's claim for service connection for a 
disability manifested by ear wax build-up may not be 
reopened.  

Lay Testimony and Statements and Reasonable Doubt

Although the Board has considered the veteran's December 2005 
hearing testimony, as well as the statement from the 
veteran's wife received in March 2004, this evidence cannot 
be used to establish a nexus between a current disability and 
service because a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Moreover, the benefit of the doubt doctrine is not applicable 
to the new and material issues denied above because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claims of entitlement to service connection for a skin 
disorder, a low back disability, a right shoulder disability, 
and a disability manifested by ear wax build-up.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for cervical spine disability is denied.

Service connection for tinea pedis is denied.

New and material evidence sufficient to reopen claims of 
entitlement to service connection for skin disability, low 
back disability, right shoulder disability, and a disability 
manifested by ear wax build-up not having been submitted, the 
claims are not reopened and the benefits sought on appeal 
remain denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a testicular 
disability, and to that extent only, the appeal is granted.  


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a testicular disorder.  Accordingly, 
this claim should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

With respect to the issue of entitlement to service 
connection for respiratory disability, the veteran testified 
that he had problems with his sinus while in service and that 
these symptoms continued after service retirement.  There is 
evidence of respiratory problems in service and after 
discharge, including bronchitis, however, there is no medical 
opinion on whether any current respiratory disorder is 
related to the veteran's respiratory complaints in service.  

Similarly, although there is evidence of gastrointestinal 
disability other than reflux in service and findings of GERD 
after discharge beginning in May 1995, there is no nexus 
opinion on whether there is any connection between his GERD 
and service.

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
respiratory disability, GERD, and 
testicular disability, to include 
Montcrief Army Hospital.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the claims 
file all records that are not currently 
of record.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it must inform the veteran and 
his representative of this and provide 
them the opportunity to provide a copy 
of the outstanding medical records.

2.  Thereafter, the RO must schedule the 
veteran for an examination to determine 
the etiology of any current respiratory 
disability found.  The VA claims folders 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion, in 
light of the examination findings, 
whether any respiratory disability found 
is related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

3.  The RO must schedule the veteran for 
an examination to determine the etiology 
of any current GERD found.  The VA claims 
folders must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  Following a review 
of the service and post service medical 
records, the examiner must provide an 
opinion, in light of the examination 
findings, whether any GERD found is 
related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must also schedule the veteran 
for an examination to determine the 
etiology of any current testicular 
disability found.  The VA claims folders 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion, in 
light of the examination findings, 
whether any testicular disability found 
is related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  After the above have been completed, 
the RO must adjudicate the veteran's 
claims of entitlement to service 
connection for a respiratory disorder, 
GERD, and a testicular disorder based on 
all of the evidence of record.  If any 
issue on appeal remains denied, a 
supplemental statement of the case, with 
the appropriate laws and regulations, 
must be provided to the veteran.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


